Citation Nr: 0840176	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 







INTRODUCTION

The veteran had active military service from June 1965 to 
June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In April 2006 the veteran requested a hearing 
before a Decision Review Officer at the RO in lieu of a 
hearing before a Veterans Law Judge.  He thereafter failed, 
without explanation to report for his requested hearing in 
March 2007.

Although the issue of service connection for post-traumatic 
stress disorder was developed for appellate review, service 
connection for that disorder was granted in a February 2007 
rating decision.

In a November 2008 statement, the representative raised the 
issue of whether there was clear and unmistakable error in a 
March 3, 1988, rating decision which granted service 
connection for tinnitus, and assigned a noncompensable 
evaluation therefor.  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the evaluation currently assigned 
his bilateral hearing loss does not accurately reflect the 
severity of that disability.

The veteran was afforded VA audiology examinations in 
connection with his claim in September 2005 and April 2007.  
Although both examiners provided the audiometric findings, 
neither examiner commented on the functional effects caused 
by the hearing disability.  In Martinak v. Nicholson, 21 Vet. 
App. 447 (2007) the United States Court of Appeals for 
Veterans Claims (Court) held that in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  Martinak, 21 Vet. App. at 455.  Given 
the above, and as the veteran at one point contended that he 
was unemployed because of his hearing loss, the Board finds 
that further VA examination of the veteran is required prior 
to adjudication of this appeal.
 
The Board also notes that although the veteran received 
notice under 38 U.S.C.A. § 5103(a) in June 2005 as to his 
increased rating claim, in a recent opinion the Court 
established enhanced notification duties with respect to 
increased rating claims.  Specifically, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court held that a notice 
letter must inform the veteran that, to substantiate a claim, 
he or she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court specifically took issue with a notice letter advising 
the appellant that to substantiate his claim, the evidence 
must show that his disorder had "gotten worse." 

In this case, the June 2005 correspondence did not provide 
the veteran with the type of notification now required by 
Vazquez-Flores.  The letter instead advised the veteran that 
to substantiate his claim, the evidence must show that the 
condition at issue has "gotten worse."  On remand, the 
veteran should be provided with appropriate 38 U.S.C.A. 
§ 5103(a) notice.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), with 
respect to his increased rating claim.  
The letter must advise the veteran of the 
information and evidence necessary to 
substantiate his increased rating claim 
with the specificity required by Vazquez-
Flores.  The letter must specifically 
inform the veteran which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  Then, the RO should arrange for a VA 
audiological examination of the veteran 
to determine the extent and severity of 
his service-connected bilateral hearing 
loss. All indicated studies should be 
performed.  The examiner is specifically 
requested to fully describe the 
functional effects caused by the 
veteran's hearing disability.  The claims 
file must be made available to the 
examiner.

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  The RO should consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefit sought on 
appeal is not granted in full the RO must 
issue a supplemental statement of the 
case, and provide the appellant and his 
representative an opportunity to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


